DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/22/2019, 11/15/2019, and 3/10/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number “12” in FIG. 1 has been used to designate  multiple different entities including “processing units” in paragraph [0029], “optical monitoring systems” in paragraph [0031], and “interrogator unit” in paragraph [0034].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0029], reference number 12 designates “processing units.” In paragraph [0031], reference number 12 designates “optical monitoring systems.”  In paragraph [0034], reference number 12 designates “interrogator unit.” 
In paragraph [0080], the text representing C pseudocode is illegible.  
Appropriate correction is required.

Claim Objections
Claims 11, 16, and 23 are objected to because of the following informalities:  
In claim 11, line 3, “first sensor unit” should read “a first sensor unit.”
In claim 11, line 9, “to produce corresponding lower noise level frequency domain segment” should read as either “to produce a corresponding lower noise level frequency domain segment” or “to produce corresponding lower noise level frequency domain segments.” For the purpose of examination, “to produce corresponding lower noise level frequency domain segment” is interpreted as “to produce a corresponding lower noise level frequency domain segment.”
Claim 16 is missing a period.
Claim 23 is printed beginning on the last line of claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 4, “the acoustic properties” renders claim 1 indefinite due to insufficient antecedent basis. 
In claim 1, the recitation of “a plurality of spatially spaced apart machine parts subject to wear” in lines 1-2, “the plurality of machine parts subject to wear” in line 4, and “the spaced apart machine parts” in lines 6-7, renders claim 1 indefinite due to unclear antecedent basis relation resulting from the inconsistent labeling of “machine parts.”
In claim 1, line 13, “the fundamental frequency” renders claim 1 indefinite due to insufficient antecedent basis.
Claim 5 is indefinite due to incorrect dependency reference to “claim 5.”  For the purpose of examination, claim 5 is interpreted to depend from claim 1.


In claim 8, line 2, “the scattering” renders claim 8 indefinite due to insufficient antecedent basis.
In claim 9, line 3, “the sensing system” renders claim 9 indefinite due to insufficient antecedent basis.
In claim 11, line 3, “the acoustic properties” renders claim 11 indefinite due to insufficient antecedent basis.
In claim 11, line 5, “said sensed signals” renders claim 11 indefinite due to insufficient antecedent basis.
In claim 11, lines 6-7, “the acoustic properties of the spatial segment” renders claim 11 indefinite due to insufficient antecedent basis.
In claim 12, line 4, “the acoustic properties of the conveyer belt system” renders claim 12 indefinite due to insufficient antecedent basis.
In claim 12, line 7, “the signal” renders claim 12 indefinite due to insufficient antecedent basis.
In claim 12, line 7, “the acoustic properties for the spatial segment” renders claim 12 indefinite due to insufficient antecedent basis.  

Claim 12 is indefinite due to the recitation of “optionally” to characterize the step of “filtering the temporal segment…” since it is unclear whether or not the claim includes this step.  For the purpose of examination, claim 12 is interpreted as not requiring the step of “filtering the temporal segment …” 

In claim 12, line 15, “the fundamental frequency” renders claim 12 indefinite due to insufficient antecedent basis.
In claim 16, line 2, “the noise floor” renders claim 16 indefinite due to insufficient antecedent basis.
In claim 17, line 1, “bearing wear conditions” renders claim 17 indefinite because claim 12, from which claim 17 depends, does not recite “bearing wear conditions,” leaving this terms apparently unrelated to anything else in claims 12 and 17.  For the purpose of examination, and based in part on dependent claim 13, “bearing wear conditions” in claim 17 is interpreted as bearing wear conditions determined based on analysis of the “modified frequency domain sub-segment” recited in claim 12.
In claim 17, line 3, “the fundamental frequency of rollers” renders claim 17 indefinite due to insufficient antecedent basis.
Claims 2-4 and 21-23 depending from claim 1, claim 7 depending from claim 6, claims 13-15, 18-19, and 24 depending from claim 12, and claim 20 depending from claim 17 are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway (US 2010/0038079) in view of Christian (US 2011/0285984) and in further view of Girondin (US 2014/0039809).
As to claim 1, Greenaway teaches “A method of measuring the state or condition of a plurality of spatially spaced apart machine parts subject to wear and emitting an acoustic signature (method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]; Abstract), the method including the steps of: (a) optically sensing the acoustic properties of the plurality of machine parts subject to wear (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]), and deriving sensed signals there from (seismic sensor 118 and acquisition unit 122 derive sensed signals from the optically detected vibrations; paragraphs [0026]-[0028]), (b) dividing the sensed signals into a first series of corresponding spatial segments along the spaced apart machine parts (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]) and, for each spatial segment, dividing the sensed signal into a temporal segment recording the acoustic properties for the spatial segment  over an extended time period (measurements over time are recorded over each of lines 202 and 204); (c) dividing each temporal segment into a series of sub-segments (line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208)  and frequency domain transforming the sub-segments into corresponding frequency domain sub-segments (regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216).”
Greenaway does not teach “(d) combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment.”
Christian teaches “(d) combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment (collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”
It would have been obvious to one of ordinary skill in the art before the filing date to include a step of combining frequency domain sub-segments within a spatial segment as taught by Christian into the spectral analysis process disclosed by Greenaway. One of ordinary skill would have recognized that combining frequency domain sub-segments of a spatial segment 
Neither Greenaway nor Christian teach “determining the fundamental frequency of the emitted acoustic signatures present in the combined frequency domain sub segment.”
Girondin teaches “determining the fundamental frequency of the emitted acoustic signatures present in the combined frequency domain sub segment (method of detecting defects in bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals; paragraphs [0026]-[0030]), and associated harmonics (frequencies that are multiples of the fundamental frequency; paragraphs [0026]; paragraphs [0046] and [0052]).”
It would have been obvious to one of ordinary skill in the art before the filing date to have included Girondin’s disclosed defect detection including determining a fundamental 

As to claim 2, Greenaway teaches “wherein said machine parts include bearings (optical fiber system/method is applicable to a variety of equipment some of which such as pumps and motors (paragraph [0013]) include bearings).”

As to claim 4, Greenaway teaches “wherein said optical sensing occurs substantially simultaneously for the acoustic properties of the plurality of machine parts (fiber optic cable 116 extends along a length of tubing string 102 and inherently senses simultaneously along its length).”

As to claim 8, Greenaway teaches “wherein said optical sensing includes utilising the scattering along an optical fiber to sense said acoustic properties (backscattered light returned to the source through the optical cable used for sensing; paragraphs [0015] and [0025-27]).”

As to claim 9, Greenaway teaches “wherein said step (a) further includes filtering the sensed signals (background noise such as from initially detected background noise before downhole operations is detected and removed; paragraph [0028]).”
Greenaway is silent regarding whether filtering the sensed signals is “to account for frequency based attenuation characteristics of the sensing system.” 


As to claim 10, Girondin teaches “wherein said step (e) includes the step of convolving a Gaussian shaped structure with the combined frequency domain sub segment (defect detection based in part on relationship between a mean defect frequency and a standard deviation (Gaussian curve); paragraph [0038]).”

As to claim 11, Greenaway teaches “A system for measuring the state or condition of a plurality of spatially spaced apart bearings (method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]; Abstract. The optical fiber system/method is applicable to a variety of equipment some of which such as pumps and motors (paragraph [0013]) that include bearings), the system including: first sensor unit (fiber optic cable 116 and seismic sensor 118) for optically sensing the acoustic properties surrounding an extended optical waveguide placed in proximity (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]); processing means for processing said sensed signals into a series of corresponding spatial segments (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]); with each spatial segment having an extended temporal segment, recording the acoustic properties of the spatial segment for an extended time period (measurements over time are recorded over each of lines 202 and 204); said processing means further performing frequency domain processing of said extended temporal segment (Line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208. Regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216.)
Greenaway does not explicitly teach performing frequency domain processing of said extended temporal segment “to produce corresponding lower noise level frequency domain segment.”
Christian teaches performing frequency domain processing “to produce corresponding lower noise level frequency domain (collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”

Neither Greenaway nor Christian teach “said processing means further reviewing said frequency domain segment to determine the existence of any fundamental frequency.”
(detecting defects in bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals; paragraphs [0026]-[0030]) and associated harmonics of any bearing emitting an acoustic signature (frequencies that are multiples of the fundamental frequency; paragraphs [0026]; paragraphs [0046] and [0052]).”
It would have been obvious to one of ordinary skill in the art before the filing date to have included Girondin’s disclosed defect detection including determining a fundamental frequency and associated harmonics into the spectral analysis taught by the combination of Greenaway and Christian such that a fundamental frequency coinciding with a defect (e.g., bearing defect in ESP 110) enables precise identification of the defect as taught by Girondin.

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway, in view of Christian and Girondin and in further view of Menkhoff (US /0363362).
As to claim 5, neither Greenaway, nor Christian, nor Girondin teaches “wherein said step (d) further includes, subtracting a noise floor measure from the combined frequency domain sub segment.”
Menkhoff teaches “wherein said step (d) further includes, subtracting a noise floor measure from the combined frequency domain sub segment (noise floor reduced from frequency domain signal; FIG. 5, paragraph [0049]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include the noise floor reduction step taught by Menkhoff into the optical acoustic sensing and 

As to claim 6, Menkhoff teaches “wherein said noise floor measure includes an interpolated curve through substantially the lower noise floor levels of the combined frequency domain sub segment (noise floor reduced by methods of interpolation; paragraph 49).”

As to claim 7, Menkhoff teaches “wherein said interpolated curve includes one of a polynomial, exponential, logarithmic or piece wise segment curve (Taylor polynomial evaluated in the interpolation; paragraph [0037]).”

As to claim 16, none of Greenaway, Christian, Girondin, and Yang disclose “wherein said step (e) includes regressing the noise floor within the frequency domain sub segment using a polynomial or exponential subtraction.” 
Menkhoff discloses “wherein said step (e) includes regressing the noise floor within the frequency domain sub segment using a polynomial or exponential subtraction (Taylor polynomial evaluated in the interpolation used in noise floor determination; paragraph [0037]; noise floor reduced from frequency domain signal; FIG. 5, paragraph [0049]).”  
It would have been obvious to one of ordinary skill in the art before the filing date, to include the noise floor processing step in which the noise floor is regressed via a polynomial .

Claims 3, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian and Girondin, and in further view of Yang “Fibre Optic Conveyor Monitoring System,” The University of Queensland, 2014.    

As to claim 3, none of Greenaway, Christian, and Girondin teach “wherein said machine parts form part of a conveyor belt.” 
Yang teaches a distributed optical system (distributed temperature sensing using fiber optic) that monitors temperature characteristics of machine parts “wherein said machine parts form part of a conveyor belt (fibre optic conveyor monitoring system; listed copy page 2, last paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the fiber optical acoustic system disclosed by Greenaway as modified by Christian and Girondin to monitor conveyor machine parts as disclosed by Yang that emit acoustic signatures as well as operational temperature characteristics.  The motivation is suggested by the teaching of Greenaway that the disclosed optical acoustic sensing system is not specific to a particular target component or acoustic event but is instead applicable to a variety of different types of 

As to claim 12, Greenaway teaches an optical acoustic sensing method (method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]) comprising “(a) optically sensing the acoustic properties of the conveyor belt system along its length (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]), and deriving sensed signals there from (seismic sensor 118 and acquisition unit 122 derive sensed signals from the optically detected vibrations; paragraphs [0026]-[0028]), (b) dividing the sensed signals into a first series of spatial segments along the conveyor belt (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]) and for each spatial segment, dividing the signal into a temporal segment recording the acoustic properties for the spatial segment over an extended time period (measurements over time are recorded over each of lines 202 and 204); (c) optionally filtering the temporal segment (claim 12 interpreted as excluding step (c) but for the purpose of advancing prosecution, step (c) is taught by Greenaway: background noise such as from initially detected background noise before downhole operations is detected and removed; paragraph [0028]); (d) dividing each temporal segment into a series of sub-segments (line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208)  (regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216).”
None of Greenaway, Christian, and Girondin teach a method specifically for “measuring the state or condition of a conveyor belt system, the conveyor belt system including a plurality of roller units each having a series of ball bearings” or “optically sensing the acoustic properties of the conveyor belt system along its length.” 
Yang teaches “[a] method of measuring the state or condition of a conveyor belt system (fibre optic conveyor monitoring system; page 2, last paragraph), the conveyor belt system including a plurality of roller units each having a series of ball bearings (conveyor belt system includes idlers (rollers) having a series of ball bearings; FIGS. 2.7 and 2.8).”  Yang further teaches optically sensing “properties of the conveyor belt system along its length (FIGS. 6.12 and 6.13).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the fiber optical acoustic system disclosed by Greenaway as modified by Christian and Girondin to monitor a conveyor belt system as disclosed by Yang that emit acoustic signatures as well as operational temperature characteristics.  The motivation is suggested by the teaching of Greenaway that the disclosed optical acoustic sensing system is not specific to a particular target component or acoustic event but is instead applicable to a variety of different types of mechanisms (motors, pumps, valves, and “so forth”) that share the characteristic that they emit acoustic signals (vibrations) as do rollers and bearings in a conveyor system.

The filtering step taught by Greenaway is disclosed as general noise filtering which may have the same effect as the filtering step in claim 12 (i.e.,  to account for frequency based attenuation characteristics of the sensing system) since no specific type of filtering procedure is recited in claim 12.  Moreover, it would have been obvious to one of ordinary skill in the art before the filing date to have applied filtering to account for characteristics of the sensing system such as those caused by frequency based attenuation since filtering has long been applied to remove unwanted signal components from time or frequency domain responses and it is facially apparent that distortion in any manner by the sensing system degrades the response.
Greenaway does not teach “combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment.”
Christian teaches “combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment (collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”
It would have been obvious to one of ordinary skill in the art before the filing date to include a step of combining frequency domain sub-segments within a spatial segment as taught 
Neither Greenaway nor Christian teach “determining the fundamental frequency of rotation of any rollers present in the combined frequency domain sub segment, and associated harmonics.”
Girondin teaches “determining the fundamental frequency of rotation of any rollers present in the combined frequency domain sub segment (method of detecting defects in rolling bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals; paragraphs [0026]-[0030]), and associated harmonics (frequencies that are multiples of the fundamental frequency; paragraphs [0026]; paragraphs [0046] and [0052]).”


As to claim 13, Girondin teaches “subtracting a model of the fundamental frequency of rotation and harmonics from the combined frequency domain sub segment to obtain a modified frequency domain sub-segment (defect detection includes processing a difference between a defect presence frequency and a theoretical fundamental frequency; paragraphs [0035]-[0037]).”

As to claim 14, Girondin teaches “wherein said step (f) includes cross correlating the combined frequency domain sub segment with a Gaussian peak function (defect detection based in part on relationship between a mean defect frequency and a standard deviation (Gaussian curve); paragraph [0038]).”

As to claim 15, Christian teaches “wherein said step (e) includes averaging or summing frequency domain sub-segments (collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”

As to claim 17, Girondin teaches “wherein bearing wear conditions include at least one of: the fundamental frequency of rotation of rollers and harmonic frequencies; bearing spalling frequencies, if any, bearing midlife wear patterns, or bearing late stage wear patterns, bearing haystack patterns (bearing wear conditions include degradation wear patterns; paragraphs [0008]-[0009]; a defect that is present in an element of the bearing generates vibration at a specific frequency; paragraph [0011]).”

As to claim 20, none of Greenaway, Christian, Girondin, or Yang expressly disclose bearing wearing conditions in which “wherein said spalling frequencies are below 100Hz.”  The frequencies indicating bearing wear may vary, and neither claim 20 nor the specification indicate any particular component or function that limits the signal sensing or spectral analysis to an upper limit of 100Hz, therefore the steps recited in claim 20 and the claims from which claim 20 depends are fully disclosed by the combination of Greenaway, Christian, Girondin, and Yang which are capable of detecting bearing wear conditions that include spalling frequencies below 100 Hz.  Moreover, the specification describes the 100 Hz limit as merely a readily observable incidental limit as disclosed in paragraph [0110], which explains that spalling frequencies represents early stage wear and can be calculated and generally occur below 100 Hz.  Therefore, any such step that may be inferred to limit spalling frequencies to a maximum of . 

Claims 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian, Girondin, and Yang, and in further view of Dickenson (US 2017/0167245).     
As to claims 18 and 24, none of Greenaway, Christian, Girondin, and Yang teach specific durations of the temporal segments, and specifically that “said temporal segments are from two to ten minutes long” or “wherein said temporal segments are at least two minutes long.”  
Dickenson teaches “said temporal segments are from two to ten minutes long” and “wherein said temporal segments are at least two minutes long” (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).
Applicant’s specification describes the lengths of temporal segments in paragraphs [0019], [0046], [0066]-[0067], [0090], [0094]-[0095], indicating that minutes-long segments are practically necessary and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0066] explains that “… marker frequencies of interest are likely to also be buried in significant noise. 
 “In most cases, a few seconds of data was found to be insufficient. It was found that the signal-to-noise ratio was often so poor that it was very difficult to obtain any meaningful analysis from a frequency plot covering less than a few minutes' of data.
The Fourier transform has already done a partial job in extracting useful spectral signatures but they are likely to be buried in noise. In order to take advantage of the extended time period (5 minutes or longer) of data collection, the hundreds of frequency plots for each channel are averaged or summed and the frequency peaks needed are amplified and the noise is suppressed by averaging out. This also removes spurious occasional noise such as passing vehicles or something impacting the conveyor frame.”
In view of the characterization from the specification, the selection of two to ten minutes as temporal segment range limits as opposed, for example, to 2.5 minutes and 8 minutes, appears to be a design choice driven by the particular implementation (e.g., background noise level, distribution, number, and type of monitored components) rather than a feature having innovative significance.  Such a design choice of variable length time periods, such as from two to ten minutes and at least two minutes for collecting acoustic data would have been readily apparent to one of ordinary skill in the art before the filing date as taught by the disclosure of Dickenson.
As to claim 19, none of Greenaway, Christian, Girondin, and Yang teach specific durations of the sub-segments, and specifically that “said sub-segments are approximately 3 seconds long.”  
(paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).”
Applicant’s specification describes lengths of the sub-segments in paragraphs [0019], [0044], [0082], [0087], and [0090], indicating that seconds-long segments for the temporal segments of between a few minutes and up to 30 minutes are practically warranted and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0019] explains that “[t]he sub-segments are preferably approximately 3 seconds long but vary depending on the conveyor.”  Similar to the recitation in claim 18 of a minutes long time range for temporal segments, the selection of approximately three seconds for the sub-segments appears to be a design choice, having readily evident practical applicability but no particular innovative significance and would have been available to one of ordinary skill in the art before the filing date as taught by Dickenson.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian and Girondin, and in further view of Dickenson.
As to claims 21 and 23, none of Greenaway, Christian, and Girondin teach specific durations of the temporal segments, and specifically that “said temporal segments are from two to ten minutes long” or “wherein said temporal segments are at least two minutes long.”  
Dickenson teaches “said temporal segments are from two to ten minutes long” and “wherein said temporal segments are at least two minutes long” (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).
Applicant’s specification describes the lengths of temporal segments in paragraphs [0019], [0046], [0066]-[0067], [0090], [0094]-[0095], indicating that minutes-long segments are practically necessary and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0066] explains that “… marker frequencies of interest are likely to also be buried in significant noise. In order to extract the marker frequencies from the noise and to improve the signal-to-noise ratio for useful frequency identification, a data collection time of several minutes is best utilised.”  Paragraph [0067] further explains that “[u]nder ideal conditions a collection time of 5 minutes was found to be suitable. Under less-than-ideal conditions were high levels of noise are present, the collection time can extended to 10 minutes or longer.”  Similarly, paragraphs [0094]-[0095] explain:   
In most cases, a few seconds of data was found to be insufficient. It was found that the signal-to-noise ratio was often so poor that it was very difficult to obtain any meaningful analysis from a frequency plot covering less than a few minutes' of data.
The Fourier transform has already done a partial job in extracting useful spectral signatures but they are likely to be buried in noise. In order to take advantage of the extended time period (5 minutes or longer) of data collection, the hundreds of frequency plots for each channel are averaged or summed and the frequency peaks needed are amplified and the noise is suppressed by averaging out. This also removes spurious occasional noise such as passing vehicles or something impacting the conveyor frame.”
In view of the characterization from the specification, the selection of two to ten minutes as temporal segment range limits as opposed, for example, to 2.5 minutes and 8 minutes, appears to be a design choice driven by the particular implementation (e.g., background noise level, distribution, number, and type of monitored components) rather than a feature having innovative significance.  Such a design choice of variable length time periods, such as from two to ten minutes and at least two minutes for collecting acoustic data would have been readily apparent to one of ordinary skill in the art before the filing date as taught by Dickenson.

As to claim 22, none of Greenaway, Christian, and Girondin teach specific durations of the sub-segments, and specifically that “said sub-segments are approximately 3 seconds long.”  
Dickenson teaches “said sub-segments are approximately 3 seconds long (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863